 Case 16-34490-CMG        Doc 131    Filed 11/21/19 Entered 11/21/19 13:43:10              Desc Main
                                    Document      Page 1 of 3



    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-2(c)
    Friedman Vartolo LLP                                                        Order Filed on November 21, 2019
    85 Broad Street- Suite 501                                                             by Clerk

    New York, New York 10004                                Case No.: 16-34490       U.S. Bankruptcy Court
                                                                                     District of New Jersey
    bankruptcy@friedmanvartolo.com
    T: (212) 471-5100                                       Chapter: 13
    F: (212) 471-5150
    Attorneys for SN Servicing Corporation as Servicer      Hearing Date:
    for US Bank Trust National Association as Trustee of    October 16, 2019
    the Tiki Series III Trust
                                                            Hon. Judge:
    In Re:
                                                            Christine M. Gravelle
                       Fred E. Okafor

    Debtor(s)




                      ORDER RESOLVING MOTION TO VACATE STAY

      The order set forth on the following pages, numbered two (2) through three (3), is hereby
                                            ORDERED.




DATED: November 21, 2019
Case 16-34490-CMG           Doc 131    Filed 11/21/19 Entered 11/21/19 13:43:10             Desc Main
                                      Document      Page 2 of 3


    Applicant:                          SN Servicing Corporation
    Applicant’s Counsel:                Friedman Vartolo LLP
    Debtor’s Counsel:                   David Beslow, Esq.
    Property Involved(“Collateral”):    99 Beekman Lane, Hillsborough, NJ 08844

    Relief sought:
           √ Motion for relief from the automatic stay
              Motion to dismiss
               Motion for prospective relief to prevent imposition of automatic stay against the
       collateral by debtor’s future bankruptcy filings

         For good cause shown, it is ORDERED that Applicant’s Motion(s) is (are) resolved,
 subject to the following conditions:

    1. Status of post-petition arrearages:


        •   The Debtor was approved for a trial modification period that began September 1,
            2019 with monthly payments in the amount of $4,492.90 per month.


    2. Debtor must remain current on the trial period payments as well as all subsequent
        payments should a permanent modification be offered at the conclusion of the trial
        period.


    3. Payments to the Secured Creditor shall be made to the following address(es):

        Payments:                             SN Servicing Corporation
                                               PO Box 660820
                                               Dallas, TX 75266-0820

 In the event of Default:

        If the Debtors fail to timely make regular monthly payments per the trial period
 agreement or any subsequent modification agreement within thirty (30) days of the date the
 payments are due, then the Secured Creditor may obtain relief via an Order Vacating the
 Automatic Stay as to the Collateral by filing, with the Bankruptcy Court, Certification specifying
 the Debtors’ failure to comply with this Order. At the time the Certification is filed with the
 court, a copy of the Certification shall be sent to the Chapter 13 Trustee, the Debtors, and the
 Debtors’ Attorney.




                                                     2
Case 16-34490-CMG        Doc 131    Filed 11/21/19 Entered 11/21/19 13:43:10          Desc Main
                                   Document      Page 3 of 3


    4. Award of Attorney’s Fees:

        The Applicant is awarded attorney’s fees of $350.00, and costs of $181.00.
 The fees and costs are payable through the Chapter 13 plan.




                                                    3
